Exhibit 10.47

BOARD OF DIRECTORS  - RETAINER AGREEMENT

 

 

This agreement made as of May 30, 2001 between InVision Technologies, Inc., with
its principal place of business at 7151 Gateway Boulevard, Newark, CA 94560
(“InVision”) and Stephen Blum, with an address of 220 East 65th Street, New
York, NY 10021, provides for director services, according to the following:

 

I.              Services Provided

 

InVision agrees to engage Stephen Blum to serve as a member of the Board of
Directors (the “Director”) and to provide those services required of a director
under InVision’s Articles of Incorporation and Bylaws (“Articles and Bylaws”),
as both may be amended from time, to time and under the General Corporation Law
of Delaware, the federal securities laws and other state and federal laws and
regulations, as applicable.

 

II.            Nature of Relationship

 

The Director is an independent contractor and will not be deemed an employee of
InVision for purposes of employee benefits, income tax withholding, F.I.C.A.
taxes, unemployment benefits or otherwise.  The Director shall not enter into
any agreement or incur any obligations on InVision’s behalf.

 

InVision will supply, at no cost to the Director:  periodic briefings on the
business, director packages for each board and committee meeting, copies of
minutes of meetings and any other materials that are required under InVision’s
Articles and Bylaws or the charter of any committee of the board on which the
director serves and any other materials which may, by mutual agreement, be
necessary for performing the services requested under this contract.

 

III.           Director’s Warranties

 

The Director warrants that no other party has exclusive rights to his services
in the specific areas described and that the Director is in no way compromising
any rights or trust between any other party and the Director or creating a
conflict of interest.  The Director also warrants that no other agreement will
be entered into that will create a conflict of interest with this agreement. 
The Director further warrants that he will comply with all applicable state and
federal laws and regulations, as applicable, including Sections 10 and 16 of the
Securities and Exchange Act of 1934.

 

Throughout the term of this agreement and for a period of six months thereafter,
the Director agrees he will not, without obtaining InVision’s prior written
consent, directly or indirectly engage or prepare to engage in any activity in
competition with any InVision business or product, including products in the
development stage, accept employment or provide services to (including service
as a member of a board of directors), or establish a business in competition
with InVision.

 


IV.           Compensation

 

                A.  Retainer

 

INVISION SHALL PAY THE DIRECTOR A NONREFUNDABLE RETAINER OF $25,000 PER YEAR
DURING THE TERM OF THIS AGREEMENT (PRORATE FOR THE FIRST YEAR $14,583.33) TO
PROVIDE THE SERVICES DESCRIBED IN SECTION I WHICH SHALL COMPENSATE HIM FOR ALL
TIME SPENT PREPARING FOR, TRAVELLING TO (IF APPLICABLE) AND ATTENDING BOARD OF
DIRECTOR MEETINGS DURING THE YEAR; PROVIDED, HOWEVER, THAT IF MORE THAN THREE
BOARD MEETINGS REQUIRE OUT-OF-TOWN TRAVEL TIME, SUCH ADDITIONAL TRAVEL TIME MAY
BE BILLED AT THE RATE SET FORTH IN SUBPARAGRAPH C. BELOW.  THE RETAINER SHALL BE
PROVIDED FOR PORTIONS OF THE TERM LESS THAN A FULL CALENDAR YEAR.  THIS RETAINER
MAY BE REVISED BY ACTION OF INVISION’S BOARD OF DIRECTORS FROM TIME TO TIME. 
SUCH REVISION SHALL BE EFFECTIVE AS OF THE DATE SPECIFIED IN THE RESOLUTION FOR
PAYMENTS NOT YET MADE AND NEED NOT BE DOCUMENTED BY AN AMENDMENT TO THIS
AGREEMENT.

 


B.    STOCK OPTIONS

 

Subject to approval by the Board of Directors, an annual grant of an option to
purchase InVision common stock, par value $.001 per share, shall be made to the
Director.  The grant shall consist of an option to purchase a specified number
of shares under the term of InVision’s 2000 Equity Incentive Plan or then
effective incentive plan.  The specified number of shares for a new appointment
to the Board shall be 20,000 shares in 2001, which grant has already been made,
and an annual grant at the discretion of the Board.  Currently this grant is of
10,000 shares.  Twenty-five percent of the option shall vest on each quarterly
anniversary of the date of grant.  The amount and terms of the annual option
grant may be revised by action of InVision’s Board of Directors from time to
time.  Such revision shall be effective as of the date specified in the
resolution for any grants not yet made and need not be documented by an
amendment to this agreement.

 

C.    Additional Payments

 

TO THE EXTENT SERVICES DESCRIBED IN SECTION I REQUIRE MORE THAN THREE
OUT-OF-TOWN TRIPS, SUCH ADDITIONAL TRAVEL TIME MAY BE CHARGED AT THE RATE OF
$2,000 PER DAY OR PART THEREOF.   THIS RATE MAY BE REVISED BY ACTION OF
INVISION’S BOARD OF DIRECTORS FROM TIME TO TIME FOR PAYMENTS NOT YET MADE.  SUCH
REVISION SHALL BE EFFECTIVE AS OF THE DATE SPECIFIED IN THE RESOLUTION AND NEED
NOT BE DOCUMENTED BY AN AMENDMENT TO THIS AGREEMENT.

 

D.    Payment

 

Retainer payments shall be made quarterly in cash in advance on the first day of
each accounting quarter.  Additional payments shall be made in arrears.  No
invoices need be submitted by the Director for payment of the retainer. 
Invoices for additional payments under C, above, shall be submitted. Such
invoices must be approved by InVision’s Chief Executive Officer as to form and
completeness.


 

D.    Expenses

 

InVision will reimburse the Director for reasonable expenses approved in
advance, such approval not to be unreasonably withheld.  Invoices for expenses,
with receipts attached, shall be submitted. Such invoices must be approved by
InVision’s Chief Executive Officer as to form and completeness.

 

V.            Indemnification and Insurance

 

InVision will execute an indemnification agreement in favor of the Director
substantially in the form of the agreement attached hereto as Exhibit B.  In
addition, InVision will provide directors and officers liability insurance.

 

VI.           Term of Agreement

 

This agreement shall be in effect from May 30, 2001 through the last date of the
Director’s current term as a member of InVision’s Board of Directors.  This
agreement shall be automatically renewed on the date of the Director’s
reelection as a member of InVision’s Board of Director’s for the period of such
new term unless the Board of Directors determines not to renew this agreement.  
Any amendment to this agreement must be approved by a written action of
InVision’s Board of Directors.  Amendments to Section IV Compensation hereof do
not require the Director’s consent to be effective.

 

VII.         Termination

 

This agreement shall automatically terminate upon the death of the Director or
upon his resignation or removal from, or failure to win election or reelection
to, the InVision Board of Directors.

In the event of any termination of this agreement, the Director agrees to return
any materials transferred to the Director under this agreement except as may be
necessary to fulfill any outstanding obligations hereunder.  The Director agrees
that InVision has the right of injunctive relief to enforce this provision.

 

InVision’s obligation in the event of such termination shall be to pay the
Director the retainer and other payments due through the date of termination.

 

Termination shall not relieve either party of its continuing obligation under
this agreement with respect to confidentiality of proprietary information.

 

VIII.        Limitation of Liability

 

Under no circumstances shall InVision be liable to the Director for any
consequential damages claimed by any other party as a result of representations
made by the Director with respect to InVision which are different from any to
those made in writing by InVision.

 

Furthermore, except for the maintenance of confidentiality, neither party shall
be liable to the other for delay in any performance, or for failure to render
any performance under this agreement when such delay or failure is caused by
Government regulations (whether or not valid), fire, strike, differences with
workmen, illness of employees, flood, accident, or any other cause or causes
beyond reasonable control of such delinquent party.


 

IX.           Confidentiality

 

The Director agrees to sign and abide by InVision’s Director Proprietary
Information and Inventions Agreement, a copy of which is attached hereto as
Exhibit A.

 

X.            Resolution of Dispute

 

Any dispute regarding the agreement (including without limitation its validity,
interpretation, performance, enforcement, termination and damages) shall be
determined in accordance with the laws of the State of California, the United
States of America.  Any action under this paragraph shall not preclude any party
hereto from seeking injunctive or other legal relief to which each party may be
entitled.

 

XI.           Sole Agreement

 

This agreement (including agreements executed in substantially in the form of
the exhibits attached hereto) supersedes all prior or contemporaneous written or
oral understandings or agreements, and may not be added to, modified, or waived,
in whole or in part, except by a writing signed by the party against whom such
addition, modification or waiver is sought to be asserted.

 

XII.         Assignment

 

This agreement and all of the provisions hereof shall be binding upon and insure
to the benefit of the parties hereto and their respective successors and
permitted assigns and, except as otherwise expressly provided herein, neither
this agreement, nor any of the rights, interests or obligations hereunder shall
be assigned by either of the parties hereto without the prior written consent of
the other party.

 

XIII.        Notices

 

Any and all notices, requests and other communications required or permitted
hereunder shall be in writing, registered mail or by facsimile, to each of the
parties at the addresses set forth above or the numbers set forth below:

 

The Director:

 

Attention:

 

Mr. Stephen Blum

 

 

 

Telephone:

 

212-872-2000

 

 

 

Facsimile:

 

212-832-6759

 

 

 

 

 

 

 

InVision:

 

Attention:

 

Dr. Sergio Magistri

 

 

 

Telephone:

 

510-739-2401

 

 

 

Facsimile:

 

510-608-0770

 

 

 

 

Any such notice shall be deemed given when received and notice given by
registered mail shall be considered to have been given on the tenth (10th) day
after having been sent in the manner provided for above.


 

XIV.        Survival of Obligations

 

Notwithstanding the expiration of termination of this agreement, neither party
hereto shall be released hereunder from any liability or obligation to the other
which has already accrued as of the time of such expiration or termination
(including, without limitation, InVision’s obligation to make any fees and
expense payments required pursuant to Article IV hereof) or which thereafter
might accrue in respect of any act or omission of such party prior to such
expiration or termination.

 

XV.         Severability

 

Any provision of this agreement which is determined to be invalid or
unenforceable shall not affect the remainder of this agreement, which shall
remain in effect as though the invalid or unenforceable provision had not been
included herein, unless the removal of the invalid or unenforceable provision
would substantially defeat the intent, purpose or spirit of this agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this agreement to be executed
by their duly authorized officers, as of the date first written above.

 

 

 

 

Signature:

/s/ Stephen Blum

 

Date:

6/12/01

 

 

By:

 

Stephen Blum

Title:

 

Director

 

 

InVision Technologies, Inc.

 

 

Signature:

/s/ Sergio Magistri

 

Date:

8/20/01

 

 

By:

 

Sergio Magistri

Title:

 

President and Chief Executive Officer

 

 


 

EXHIBIT A

 

BOARD OF DIRECTORS PROPRIETARY INFORMATION

AND INVENTIONS AGREEMENT

 

                WHEREAS, the parties desire to assure the confidential status of
the information which may be disclosed by InVision to the Director; NOW
THEREFORE, in reliance upon and in consideration of the following undertaking,
the parties agree as follows:

 

                1.             Subject to the limitations set forth in Paragraph
2, all information disclosed by InVision to the Director shall be deemed to be
"Proprietary Information".  In particular, Proprietary Information shall be
deemed to include any information, process, technique, algorithm, program,
design, drawing, formula or test data relating to any research project, work in
process, future development, engineering, manufacturing, marketing, servicing,
financing or personnel matter relating to InVision, its present or future
products, sales, suppliers, customers, employees, investors, or business,
whether or oral, written, graphic or electronic form.

 

                2.             The term "Proprietary Information" shall not be
deemed to include information which the Director can demonstrate by competent
written proof. (i) is now, or hereafter becomes, through no act or failure to
act on the part of the Director, generally known or available; (ii) is known by
the Director at the time of receiving such information as evidenced by its
records: (iii) is hereafter furnished to the Director by a third party, as a
matter of right and without restriction on disclosure; or (iv) is the subject of
a written permission to disclose provided by InVision.

 

                3.             The Director shall maintain in trust and
confidence and not disclose to any third party or use for any unauthorized
purpose any Proprietary Information received from InVision.  The Director may
use such Proprietary Information only to the extent required to accomplish the
purposes of this Agreement.  The Director shall not use Proprietary Information
for any purpose or in any manner which would constitute a violation of any laws
or regulations, including without limitation the export control laws of the
United States.  No other rights of licenses to trademarks, inventions,
copyrights, or patents are implied or granted under this Agreement.

 

                4.             Proprietary Information supplied shall not be
reproduced in any form except as required to accomplish the intent of this
Agreement.

 

                5.             The Director represents and warrants that he
shall protect the Proprietary Information received with at least the same degree
of care used to protect its own Proprietary Information from unauthorized use or
disclosure.  The Director shall advise its employees or agents who might have
access to such Proprietary Information of the confidential nature thereof and
shall obtain from each of such employers and agents an agreement to abide by the
terms of this Agreement.  The Director shall not disclose any Proprietary
Information to any officer, employee or agent who does not have a need for such
information.

 

                6.             All Proprietary Information (including all copies
thereof) shall remain in the property of InVision, and shall be returned to
InVision after Director's need for it has expired, or upon request of InVision,
and in any event, upon completion or termination of this Agreement.


 

                7.             Notwithstanding any other provision of this
Agreement, disclosure of Proprietary Information shall not be precluded if such
disclosure:

 

(a)   is in response to a valid order of a court or other governmental body of
the United States or any political subdivision thereof; provided, however, that
the responding party shall first have given notice to the other party hereto and
shall have made a reasonable effort to obtain a protective order requiring that
the Proprietary Information so disclosed be used only for the purpose for which
the order was issued;

(b)   is otherwise required by law; or

(c)   is otherwise necessary to establish rights or enforced obligations under
this Agreement, but only to the extent that any such disclosure is necessary.

 

                8.             This Agreement shall continue in full force and
effect for so long as the Director continues to receive Proprietary
Information.  This Agreement may be terminated at any time upon thirty (30) days
written notice to the other party.  The termination of the Agreement shall not
relieve the Director of the obligations imposed by Paragraphs 3, 4, 5 and 12 of
this Agreement with respect to Proprietary information disclosed prior to the
effective date of such termination and the provisions of these Paragraphs shall
survive the termination of this Agreement for a period of five (5) years from
the date of such termination.

 

                9.             The Director agrees to indemnify InVision for any
loss or damage suffered as a result of any breach by the Director of the terms
of this Agreement, including any reasonable fees incurred by InVision in the
collection of such indemnity.

 

                10.           This Agreement shall be governed by the laws of
the State of California as those laws are applied to contracts entered into and
to be performed entirely in California by California residents.

 

                11.           This Agreement contains the final, complete and
exclusive agreement of the parties relative to the subject matter hereof and may
not be changed, modified, amended or supplemented except by a written instrument
signed by both parties.

 

                12.           Each party hereby acknowledges and agrees that in
the event of any breach of this Agreement by the Director, including, without
limitation, an actual or threatened disclosure of Proprietary Information
without the prior express written consent of InVision, InVision will suffer an
irreparable injury, such that no remedy at law will afford it adequate
protection against, or appropriate compensation for, such injury.  Accordingly,
each party hereby agrees that InVision shall be entitled to specific performance
of the Director's obligations under this Agreement, as well as such further
injunctive relief as may be granted by a court of competent jurisdiction.

 

AGREED TO:

 

AGREED TO:

InVision Technologies

 

                Mr. Stephen Blum

7151 Gateway Blvd.

 

220 East 65th Street

Newark, CA 94560

 

New York, NY 10021

 

By:

/s/ Sergio Magistri

 

By:

/s/ Stephen Blum

Name:

Sergio Magistri

 

Name:

Stephen Blum

Title:

President & CEO

 

Title:

Director

 



 


EXHIBIT B


 


INDEMNITY AGREEMENT

 

THIS AGREEMENT is made and entered into this 30th day of May, 2001 by and
between INVISION TECHNOLOGIES, INC., a Delaware corporation (the “Corporation”),
and Stephen Blum (“Agent”).

 

RECITALS

 

WHEREAS, Agent performs a valuable service to the Corporation in his capacity as
Director of the Corporation;

 

WHEREAS, the stockholders of the Corporation have adopted bylaws (the “Bylaws”)
providing for the indemnification of the directors, officers, employees and
other agents of the Corporation, including persons serving at the request of the
Corporation in such capacities with other corporations or enterprises, as
authorized by the Delaware General Corporation Law, as amended (the “Code”);

 

WHEREAS, the Bylaws and the Code, by their non-exclusive nature, permit
contracts between the Corporation and its agents, officers, employees and other
agents with respect to indemnification of such persons; and

 

WHEREAS, in order to induce Agent to continue to serve as Director of the
Corporation, the Corporation has determined and agreed to enter into this
Agreement with Agent;

 

NOW, THEREFORE, in consideration of Agent’s continued service as Director after
the date hereof, the parties hereto agree as follows:

 

AGREEMENT

 

1. Services to the Corporation. Agent will serve, at the will of the Corporation
or under separate contract, if any such contract exists, as Director of the
Corporation or as a director, officer or other fiduciary of an affiliate of the
Corporation (including any employee benefit plan of the Corporation) faithfully
and to the best of his ability so long as heis duly elected and qualified in
accordance with the provisions of the Bylaws or other applicable charter
documents of the Corporation or such affiliate; provided, however, that Agent
may at anytime and for any reason resign from such position (subject to any
contractual obligation that Agent may have assumed apart from this Agreement)
and that the Corporation or any affiliate shall have no obligation under this
Agreement to continue Agent in any such position.

 

2. Indemnity of Agent. The Corporation hereby agrees to hold harmless and
indemnify Agent to the fullest extent authorized or permitted by the provisions
of the Bylaws and the Code, as the same may be amended from time to time (but,
only to the extent that such amendment permits the Corporation to provide
broader indemnification rights than the Bylaws or the Code permitted prior to
adoption of such amendment).

 


3. Additional Indemnity. In addition to and not in limitation of the
indemnification otherwise provided for herein, and subject only to the
exclusions set forth in Section 4 hereof, the Corporation hereby further agrees
to hold harmless and indemnify Agent:

 

(a) against any and all expenses (including attorneys’ fees), witness fees,
damages, judgments, fines and amounts paid in settlement and any other amounts
that Agent becomes legally obligated to pay because of any claim or claims made
against or by him in connection with any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, arbitrational,
administrative or investigative (including an action by or in the right of the
Corporation) to which Agent is, was or at any time becomes a party, or is
threatened to be made a party, by reason of the fact that Agent is, was or at
any time becomes a director, officer, employee or other agent of Corporation, or
is or was serving or at any time serves at the request of the Corporation as a
director, officer, employee or other agent of another corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise; and

 

(b) otherwise to the fullest extent as may be provided to Agent by the
Corporation under the non-exclusivity provisions of the Code and Section 41 of
the Bylaws.

 

4. Limitations on Additional Indemnity. No indemnity pursuant to Section 3
hereof shall be paid by the Corporation:

 

(a) on account of any claim against Agent solely for an accounting of profits
made from the purchase or sale by Agent of securities of the Corporation
pursuant to the provisions of Section 16(b) of the Securities Exchange Act of
1934 and amendments thereto or similar provisions of any federal, state or local
statutory law;

 

(b) on account of Agent’s conduct that is established by a final judgment as
knowingly fraudulent or deliberately dishonest or that constituted willful
misconduct;

 

(c) on account of Agent’s conduct that is established by a final judgment as
constituting a breach of Agent’s duty of loyalty to the Corporation or resulting
in any personal profit or advantage to which Agent was not legally entitled;

 

(d) for which payment is actually made to Agent under a valid and collectible
insurance policy or under a valid and enforceable indemnity clause, bylaw or
agreement, except in respect of any excess beyond payment under such insurance,
clause, bylaw or agreement;

 

(e) if indemnification is not lawful (and, in this respect, both the Corporation
and Agent have been advised that the Securities and Exchange Commission believes
that indemnification for liabilities arising under the federal securities laws
is against public policy and is, therefore, unenforceable and that claims for
indemnification should be submitted to appropriate courts for adjudication); or

 

(f) in connection with any proceeding (or part thereof) initiated by Agent, or
any proceeding by Agent against the Corporation or its directors, officers,
employees or other agents, unless (i) such indemnification is expressly required
to be made by law, (ii) the proceeding was authorized by the Board of Directors
of the Corporation, (iii) such indemnification is provided by the Corporation,
in its sole discretion, pursuant to the powers vested in the Corporation under
the Code, or (iv) the proceeding is initiated pursuant to Section 9 hereof.


5. Continuation of Indemnity. All agreements and obligations of the Corporation
contained herein shall continue during the period Agent is a director, officer,
employee or other agent of the Corporation (or is or was serving at the request
of the Corporation as a director, officer, employee or other agent of another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise) and shall continue thereafter so long as Agent shall be subject to
any possible claim or threatened, pending or completed action, suit or
proceeding, whether civil, criminal, arbitrational, administrative or
investigative, by reason of the fact that Agent was serving in the capacity
referred to herein.

 

6. Partial Indemnification. Agent shall be entitled under this Agreement to
indemnification by the Corporation for a portion of the expenses (including
attorneys’ fees), witness fees, damages, judgments, fines and amounts paid in
settlement and any other amounts that Agent becomes legally obligated to pay in
connection with any action, suit or proceeding referred to in Section 3 hereof
even if not entitled hereunder to indemnification for the total amount thereof,
and the Corporation shall indemnify Agent for the portion thereof to which Agent
is entitled.

 

7. Notification and Defense of Claim. Not later than thirty (30) days after
receipt by Agent of notice of the commencement of any action, suit or
proceeding, Agent will, if a claim in respect thereof is to be made against the
Corporation under this Agreement, notify the Corporation of the commencement
thereof; but the omission so to notify the Corporation will not relieve it from
any liability which it may have to Agent otherwise than under this Agreement.
With respect to any such action, suit or proceeding as to which Agent notifies
the Corporation of the commencement thereof:

 

(a)   the Corporation will be entitled to participate therein at its own
expense;

 

(b)   except as otherwise provided below, the Corporation may, at its option and
jointly with any other indemnifying party similarly notified and electing to
assume such defense, assume the defense thereof, with counsel reasonably
satisfactory to Agent. After notice from the Corporation to Agent of its
election to assume the defense thereof, the Corporation will not be liable to
Agent under this Agreement for any legal or other expenses subsequently incurred
by Agent in connection with the defense thereof except for reasonable costs of
investigation or otherwise as provided below. Agent shall have the right to
employ separate counsel in such action, suit or proceeding but the fees and
expenses of such counsel incurred after notice from the Corporation of its
assumption of the defense thereof shall be at the expense of Agent unless (i)
the employment of counsel by Agent has been authorized by the Corporation, (ii)
Agent shall have reasonably concluded, and so notified the Corporation, that
there is an actual conflict of interest between the Corporation and Agent in the
conduct of the defense of such action or (iii) the Corporation shall not in fact
have employed counsel to assume the defense of such action, in each of which
cases the fees and expenses of Agent’s separate counsel shall be at the expense
of the Corporation. The Corporation shall not be entitled to assume the defense
of any action, suit or proceeding brought by or on behalf of the Corporation or
as to which Agent shall have made the conclusion provided for in clause (ii)
above; and

 

(c)   the Corporation shall not be liable to indemnify Agent under this
Agreement for any amounts paid in settlement of any action or claim effected
without its written consent, which shall not be unreasonably withheld. The
Corporation shall be permitted to settle any action except that it shall not
settle any action or claim in any manner which would impose any penalty or
limitation on Agent without Agent’s written consent, which may be given or
withheld in Agent’s sole discretion.


 

8. Expenses. The Corporation shall advance, prior to the final disposition of
any proceeding, promptly following request therefor, all expenses incurred by
Agent in connection with such proceeding upon receipt of an undertaking by or on
behalf of Agent to repay said amounts if it shall be determined ultimately that
Agent is not entitled to be indemnified under the provisions of this Agreement,
the Bylaws, the Code or otherwise.

 

9. Enforcement. Any right to indemnification or advances granted by this
Agreement to Agent shall be enforceable by or on behalf of Agent in any court of
competent jurisdiction if (i) the claim for indemnification or advances is
denied, in whole or in part, or (ii) no disposition of such claim is made within
ninety (90) days of request therefor. Agent, in such enforcement action, if
successful in whole or in part, shall be entitled to be paid also the expense of
prosecuting his claim. It shall be a defense to any action for which a claim for
indemnification is made under Section 3 hereof (other than an action brought to
enforce a claim for expenses pursuant to Section 8 hereof, provided that the
required undertaking has been tendered to the Corporation) that Agent is not
entitled to indemnification because of the limitations set forth in Section 4
hereof. Neither the failure of the Corporation (including its Board of Directors
or its stockholders) to have made a determination prior to the commencement of
such enforcement action that indemnification of Agent is proper in the
circumstances, nor an actual determination by the Corporation (including its
Board of Directors or its stockholders) that such indemnification is improper
shall be a defense to the action or create a presumption that Agent is not
entitled to indemnification under this Agreement or otherwise.

 

10. Subrogation. In the event of payment under this Agreement, the Corporation
shall be subrogated to the extent of such payment to all of the rights of
recovery of Agent, who shall execute all documents required and shall do all
acts that may be necessary to secure such rights and to enable the Corporation
effectively to bring suit to enforce such rights.

 

11. Non-Exclusivity of Rights. The rights conferred on Agent by this Agreement
shall not be exclusive of any other right which Agent may have or hereafter
acquire under any statute, provision of the Corporation’s Certificate of
Incorporation or Bylaws, agreement, vote of stockholders or directors, or
otherwise, both as to action in hisofficial capacity and as to action in another
capacity while holding office.

 

12. Survival of Rights.

 

(a)   The rights conferred on Agent by this Agreement shall continue after Agent
has ceased to be a director, officer, employee or other agent of the Corporation
or to serve at the request of the Corporation as a director, officer, employee
or other agent of another corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise and shall inure to the benefit of
Agent’s heirs, executors and administrators.

 

(b)   The Corporation shall require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business or assets of the Corporation, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Corporation would be required to perform if no such succession had taken place.


 

13. Separability. Each of the provisions of this Agreement is a separate and
distinct agreement and independent of the others, so that if any provision
hereof shall be held to be invalid for any reason, such invalidity or
unenforceability shall not affect the validity or enforceability of the other
provisions hereof. Furthermore, if this Agreement shall be invalidated in its
entirety on any ground, then the Corporation shall nevertheless indemnify Agent
to the fullest extent provided by the Bylaws, the Code or any other applicable
law.

 

14. Governing Law. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Delaware.

 

15. Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless in writing signed by
both parties hereto.

 

16. Identical Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute but one and the same Agreement. Only
one such counterpart need be produced to evidence the existence of this
Agreement.

 

17. Headings. The headings of the sections of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction hereof.

 

18. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given (i) upon
delivery if delivered by hand to the party to whom such communication was
directed or (ii) upon the third business day after the date on which such
communication was mailed if mailed by certified or registered mail with postage
prepaid:

 

(a)   If to Agent, to:  220 East 65th Street, New York, NY 10021

(b)   If to the Corporation, to:

 

INVISION TECHNOLOGIES, INC.

7151 Gateway Blvd.

Newark, CA 94560

 

or to such other address as may have been furnished to Agent by the Corporation.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

INVISION TECHNOLOGIES, INC,

 

 

 

By:

/s/ Sergio Magistri

 

Name: Sergio Magistri

Title President & CEO

 

 

 

AGENT

 

 

 

/s/ Stephen Blum

 

Name: Stephen Blum

 

 